DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 28 June 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 10-13, 15-16, 19-22, 24, 29-32, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-15, 17, 19-21, 23 of U.S. Patent No. 11,051,283. 
Regarding claim 1, claim 1 of U.S. Patent No. 11,051,283 teaches a method, performed by a radio network device operative in a wireless communication network utilizing slot timing where a slot comprises a predetermined number of symbols, of transmitting data and Uplink Control Information (UCI).
transmitting uplink data on a physical uplink shared channel aggregating two or more contiguous slots for an uplink transmission spanning the aggregated slots as in the application corresponds to the limitation “transmitting uplink data … the aggregated slots” (claim 1 of U.S. Patent No. 11,051,283 lines 6-8);
transmitting, in addition to the uplink data, UCI in one or more, but fewer than all, of the aggregated slots on the physical uplink shared channel as in the application corresponds to the limitation “transmitting, in addition to the uplink … uplink shared channel” (claim 1 of U.S. Patent No. 11,051,283 lines 11-13).
Regarding claim 2, claim 1 of U.S. Patent No. 11,051,283 teaches prior to transmitting the UCI: receiving an indication of which one or more, but fewer than all, of the aggregated slots in which to transmit UCI as in the application corresponds to the limitation “receiving an indication … to transmit UCI” (claim 1 of U.S. Patent No. 11,051,283 lines 9-10).
Regarding claim 3, claim 2 of U.S. Patent No. 11,051,283 teaches prior to transmitting the UCI: receiving an indication of a number of the aggregated slots in which to transmit UCI; and transmitting UCI in the indicated number of aggregated slots, beginning with the first slot (claim 2 of U.S. Patent No. 11,051,283 lines 3-6).
Regarding claim 4, claim 3 of U.S. Patent No. 11,051,283 teaches transmitting UCI comprises transmitting the UCI on the same subcarrier across two or more of the aggregated slots (claim 3 of U.S. Patent No. 11,051,283 lines 1-3).
Regarding claim 6, claim 5 of U.S. Patent No. 11,051,283 teaches transmitting UCI further comprises selecting the first and second one or more subcarriers according to a pseudo random frequency hopping pattern based on one or more of a subframe number, a radio network device identity, and a number of slots in the transmission (claim 5 of U.S. Patent No. 11,051,283 lines 1-6).
Regarding claim 7, claim 6 of U.S. Patent No. 11,051,283 teaches the UCI transmitted in the first aggregated slot is encoded with a code rate <=1 (claim 6 of U.S. Patent No. 11,051,283 lines 2-4).
Regarding claim 10, claim 7 of U.S. Patent No. 11,051,283 teaches a radio network device operative in a wireless communication network utilizing slot timing where a slot comprises a predetermined number of symbols. 
one or more antennas; a transceiver operatively connected to the antennas; and processing circuitry operatively connected to the transceiver and configured to transmit uplink data on a physical uplink shared channel aggregating two or more contiguous slots for an uplink transmission spanning the aggregated slots as in the application corresponds to “one or more antennas … spanning the aggregating slots” (claim 7 of U.S. Patent No. 11,051,283 lines 4-10); 
transmit, in addition to the uplink data, UCI in one or more, but fewer than all, of the aggregated slots on the physical uplink shared channel as in the application corresponds to “transmit, in addition to the uplink … uplink shared channel” (claim 7 of U.S. Patent No. 11,051,283 lines 14-17).
Regarding claim 11, claim 7 of U.S. Patent No. 11,051,283 teaches receive an indication of which one or more, but fewer than all, of the aggregated slots in which to transmit UCI as in the application corresponds to “receive an indication … to transmit UCI” (claim 7 of U.S. Patent No. 11,051,283 lines 11-13).
Regarding claim 12, claim 8 of U.S. Patent No. 11,051,283 teaches receive an indication of a number of the aggregated slots in which to transmit UCI; and transmit UCI in the indicated number of aggregated slots, beginning with the first slot (claim 8 of U.S. Patent No. 11,051,283 lines 2-5).
Regarding claim 13, claim 9 of U.S. Patent No. 11,051,283 teaches transmit UCI by transmitting the UCI on the same subcarrier across two or more of the aggregated slots (claim 9 of U.S. Patent No. 11,051,283 lines 2-4).
Regarding claim 15, claim 11 of U.S. Patent No. 11,051,283 teaches transmit UCI by selecting the first and second one or more subcarriers according to a pseudo random frequency hopping pattern based on one or more of a subframe number, a radio network device identity, and a number of slots in the transmission (claim 11 of U.S. Patent No. 11,051,283 lines 1-6).
Regarding claim 16, claim 12 of U.S. Patent No. 11,051,283 teaches the UCI transmitted in the first aggregated slot is encoded with a code rate <=1 (claim 12 of U.S. Patent No. 11,051,283 lines 2-4).
Regarding claim 19, claim 13 of U.S. Patent No. 11,051,283 teaches a method, performed by network node in a wireless communication network utilizing slot timing where a slot comprises a predetermined number of symbols, of receiving data and Uplink Control Information (UCI), from a radio network device.
receiving from the radio network device uplink data on a physical uplink shared channel aggregating two or more contiguous slots for an uplink transmission spanning the aggregated slots as in the application corresponds to “receiving from the radio … the aggregated slots” (claim 13 of U.S. Patent No. 11,051,283 lines 6-9); and 
receiving from the radio network device, in addition to the uplink data, UCI in one or more, but fewer than all, of the aggregated slots on the physical uplink shared channel as in the application corresponds to “receiving from the radio … uplink shared channel” (claim 13 of U.S. Patent No. 11,051,283 lines 12-16).
Regarding claim 20, claim 13 of U.S. Patent No. 11,051,283 teaches transmitting to the radio network device an indication of which one or more, but fewer than all, of the aggregated slots in which to transmit UCI as in the application corresponds to “transmitting to the radio … to transmit UCI” (claim 13 of U.S. Patent No. 11,051,283 lines 10-12).
Regarding claim 21, claim 14 of U.S. Patent No. 11,051,283 teaches transmitting to the radio network device an indication of a number of the aggregated slots in which to transmit UCI; and receiving UCI in the indicated number of aggregated slots, beginning with the first slot (claim 14 of U.S. Patent No. 11,051,283 lines 3-7).
Regarding claim 22, claim 15 of U.S. Patent No. 11,051,283 teaches receiving UCI comprises receiving the UCI on the same subcarrier across two or more of the aggregated slots (claim 15 of U.S. Patent No. 11,051,283 1-3).
Regarding claim 24, claim 17 of U.S. Patent No. 11,051,283 teaches selecting the first and second one or more subcarriers according to a pseudo random frequency hopping pattern based on one or more of a subframe number, a radio network device identity, and a number of slots in the transmission (claim 17 of U.S. Patent No. 11,051,283 lines 1-6).
Regarding claim 29, claim 19 of U.S. Patent No. 11,051,283 teaches a network node operative in a wireless communication network utilizing slot timing where a slot comprises a predetermined number of symbols.
one or more antennas; a transceiver operatively connected to the antennas; and a processing circuitry operatively connected to the transceiver and configured to receive from the radio network device uplink data on a physical uplink shared channel aggregating two or more contiguous slots for an uplink transmission spanning the aggregated slots as in the application corresponds to “one or more antennas … aggregated slots” (claim 19 of U.S. Patent No. 11,051,283 lines 4-11); and 
receive from the radio network device, in addition to the uplink data, UCI in one or more, but fewer than all, of the aggregated slots on the physical uplink shared channel as in the application corresponds to “receive from the radio … uplink shared channel” (claim 19 of U.S. Patent No. 11,051,283 lines 16-19).
Regarding claim 30, claim 19 of U.S. Patent No. 11,051,283 teaches transmit to the radio network device an indication of which one or more, but fewer than all, of the aggregated slots in which to transmit UCI as in the application corresponds to “transmit to the radio … transmit UCI” (claim 19 of U.S. Patent No. 11,051,283 lines 12-15).
Regarding claim 31, claim 20 of U.S. Patent No. 11,051,283 teaches transmit to the radio network device an indication of a number of the aggregated slots in which to transmit UCI; and receive UCI in the indicated number of aggregated slots, beginning with the first slot (claim 20 of U.S. Patent No. 11,051,283 lines 3-7).
Regarding claim 32, claim 21 of U.S. Patent No. 11,051,283 teaches receive UCI by receiving the UCI on the same subcarrier across two or more of the aggregated slots claim 21 of U.S. Patent No. 11,051,283 lines 2-4).
Regarding claim 34, claim 23 of U.S. Patent No. 11,051,283 teaches receive UCI by selecting the first and second one or more subcarriers according to a pseudo random frequency hopping pattern based on one or more of a subframe number, a radio network device identity, and a number of slots in the transmission (claim 23 of U.S. Patent No. 11,051,283 lines 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 19-23, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (WO 2016/123372 A1) in view of Cho et al. (PG Pub US 2009/0227278 A1).
Regarding claims 1, 10, 19, 29, Marinier discloses a method, a radio network device, a method and a network node, operative in a wireless communication network utilizing slot timing where a slot comprises a predetermined number of symbols, of transmitting data and Uplink Control Information (UCI).
transmitting UCI in one or more, but fewer than all, of the aggregated slots on the physical uplink shared channel (“a WTRU may apply a first solution for generating HARQ-ACK information bits on a first subset of groups of transport blocks, and a second solution on a second subset of transport blocks, where the first and second subsets of transport blocks are selected based on at least one criterion that may change dynamically. For example, the criterion may be that the number of correctly received transport blocks for which the WTRU does not indicate positive acknowledgment is minimized for a given number of HARQ-ACK information bits. The WTRU may generate additional HARQ-ACK information bits to indicate which groups belong to the first and second subsets, using for instance a combinatorial index” [0105], “no bundling, full bundling, and partial bundling” [0106], “a subset and/or a group of transport blocks may be, for example, defined as transport blocks that may be received from a certain serving cell (or subset thereof), a certain subframe (or subset thereof), or combination thereof. The groups may be explicitly configured by higher layers, or implicitly derived from the configuration (for example, the group size may be set to a fixed value and groups may be defined from the order of configured serving cells of the configuration)” [0107]).
However, Marinier does not explicitly disclose transmitting uplink data on a physical uplink shared channel aggregating two or more contiguous slots for an uplink transmission spanning the aggregated slots and transmitting UCI in addition to the uplink data.
Nevertheless, Cho discloses “The sub-frame 110 includes two slots. Each slot 120 further includes N.sub.symb.sup.UL=7 transmission symbols, for example, and each transmission symbol 130 further includes a cyclic prefix (CP) for mitigating interference due to channel propagation effects. The PUSCH transmission in the two slots may be in the same part or it may be at two different parts of the operating BandWidth (BW). RS are transmitted in the middle transmission symbol of each slot 140 and in the same BW as the data signal” [0009], “Any one of the possible combinations of ACK/NAK, CQI, PMI, and RI signals may be transmitted by a UE in the same Transmission Time Interval (TTI) with data signal transmission” [0007].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit uplink data on a physical uplink shared channel aggregating two or more contiguous slots for an uplink transmission spanning the aggregated slots and transmit UCI in addition to the uplink data because “UEs are assumed to transmit UCI and/or data signals in the PUSCH over a TTI corresponding to a sub-frame” [0009].
Regarding claims 2, 11, 20, 30, Marinier, Cho discloses everything claimed as applied above. In addition, Marinier discloses receiving an indication of which one or more, but fewer than all, of the aggregated slots in which to transmit UCI (“a subset and/or a group of transport blocks may be, for example, defined as transport blocks that may be received from a certain serving cell (or subset thereof), a certain subframe (or subset thereof), or combination thereof. The groups may be explicitly configured by higher layers, or implicitly derived from the configuration (for example, the group size may be set to a fixed value and groups may be defined from the order of configured serving cells of the configuration)” [0107]).
Regarding claims 3, 12, 21, 31, Marinier, Cho discloses everything claimed as applied above. In addition, Marinier discloses receiving an indication of a number of the aggregated slots in which to transmit UCI; and transmitting UCI in the indicated number of aggregated slots, beginning with the first slot (“a subset and/or a group of transport blocks may be, for example, defined as transport blocks that may be received from a certain serving cell (or subset thereof), a certain subframe (or subset thereof), or combination thereof. The groups may be explicitly configured by higher layers, or implicitly derived from the configuration (for example, the group size may be set to a fixed value and groups may be defined from the order of configured serving cells of the configuration)” [0107]).
Regarding claims 4, 13, 22, 32, Marinier, Cho discloses everything claimed as applied above. However, Marinier does not explicitly disclose transmitting the UCI on the same subcarrier across two or more of the aggregated slots.
Nevertheless, Cho discloses “The PUSCH transmission in the two slots may be in the same part or it may be at two different parts of the operating BandWidth (BW)” [0009].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit the UCI on the same subcarrier across two or more of the aggregated slots because “UEs are assumed to transmit UCI and/or data signals in the PUSCH over a TTI corresponding to a sub-frame” [0009].
Regarding claims 5, 14, 23, 33, Marinier, Cho discloses everything claimed as applied above. However, Marinier does not explicitly disclose transmitting the UCI on a first one or more subcarriers in a first slot, and on a second one or more subcarriers, different than the first one or more subcarriers, in a second slot subsequent to the first slot.
Nevertheless, Cho discloses “The PUSCH transmission in the two slots may be in the same part or it may be at two different parts of the operating BandWidth (BW)” [0009].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit the UCI on a first one or more subcarriers in a first slot, and on a second one or more subcarriers, different than the first one or more subcarriers, in a second slot subsequent to the first slot because “UEs are assumed to transmit UCI and/or data signals in the PUSCH over a TTI corresponding to a sub-frame” [0009].
Allowable Subject Matter
Claims 6-9, 15-18, 24-28, 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        10/14/2022